DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 5/3/2021 is acknowledged.



Information Disclosure Statement
The information disclosure statement (IDS) filed on 1/10/2020 was considered and placed on the file of record by the examiner.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 recite the limitation "that criteria”.  There is insufficient antecedent basis for this limitation in the claim.  The dependent claims 2-10 and 12-19 are rejected based on their dependency.

	
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0182905) in view of Takahashi (US 6,665,439).

Regarding claim 1, Myers teaches a system, comprising: 	a sensor configured to generate top-view depth images of at least a portion of a space (see figure 2, para. 0055, where Myers discusses capturing images of a region); and 
a sensor client communicatively coupled to the sensor, the sensor client configured to: receive a set of frames of the top-view depth images generated by the sensor (see figure 2, para. 0055, 0072, where Myers discusses capturing depth images);
(see figure 11, para. 0064, 0083, where Myers discusses object shapes are merged or separated based on depth/height data),
wherein the merged first and second contours (see para. 0064, 0076, 0083, where Myers discusses object shapes are merged): 
determine, in the identified frame, a merged-contour region associated with pixel coordinates of the merged first and second contours (see para. 0064, 0076, 0083, where Myers discusses object shapes are merged); 
detect, within the merged-contour region, a third contour at a second depth associated with a predetermined second height, wherein the second depth is less than the first depth (see para. 0064, 0076, 0083, where Myers discusses the depth used to distinguish different targets from each other);  
determine a first region associated with pixel coordinates of the third contour (see para. 0064, 0083, where Myers discusses the depth used to distinguish different targets from each other);  
are determined at a first depth in the received depth images corresponding to a predetermined first height (see para. 0064, 0083), and correspond to the first object being located in the space within a threshold distance from the second object (see para. 0076, where Myers discusses determining whether object clusters are within a distance threshold);   
detect, within the merged-contour region, a fourth contour at the second depth (see para. 0064, 0076, where Myers discusses the depth and distance used to distinguish different targets from each other);   
determine a second region associated with pixel coordinates of the fourth contour (see para. 0064, 0076, where Myers discusses distance and depth used to distinguish different targets from each other).  

However, Takahashi teaches determine that criteria are satisfied for distinguishing the first region from the second region (see col. 5 lines 1-44, where Takahashi discusses determining whether criteria are satisfied to detect objects); and
in response to determining the criteria are satisfied: associate the first region with a first pixel position of the first object; and associate the second region with a second pixel position of the second object (see col. 5 lines 1-55, col. 33 lines 11-27, where Takahashi discusses merging and separating objects based on edge direction, strength, and number of pixels). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers with Takahashi to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object detection in images.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Myers in this manner in order to improve object detection in images by using a criteria that properly identifies edge pixels of objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Myers, while the teaching of Takahashi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of satisfying a criteria that identifies the edge region of objects to properly merge or separate object regions.  The Myers and 

Regarding claim 2, Myers teaches further comprising: a second sensor configured to generate angled-view depth images of at least a portion of the portion of the space;  the client server further configured to:  receive a first angled-view image from the second sensor, the first angled-view image comprising a representation of the first object and the second object;  detect a fifth contour corresponding to the first object in the first angled-view image;  determine a third region associated with pixel coordinates of the fifth contour; associate the third region with a third pixel position of the first object; detect a sixth contour corresponding to the second object in the first angled-view image; determine a fourth region associated with pixel coordinates of the sixth contour; and associate the fourth region with a fourth pixel position of the second object (see figure 3A, figure 10, para. 0064, 0082, where Myers discusses motion depth used to distinguish different targets from each other).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers with Takahashi to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object detection in images.  

Regarding claim 3, Myers teaches wherein the second height is associated with a first previously determined height of the first object; and wherein the sensor client is further configured to determine, within the merged-contour region, a fifth contour at a third depth, wherein the third depth is less than (see para. 0085, 0091, where Myers discusses using height threshold to detect and track objects). 
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers with Takahashi to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object detection in images.  

Regarding claim 5, Takahashi teaches wherein the sensor client is configured to identify the frame in which the first contour merges with the second contour by determining that a contour in the identified frame includes greater than a threshold number of pixels (see col. 33 lines 11-27, col. 35 lines 35-56, where Takahashi discusses merging pixel regions until the pixel region is greater than pixel threshold).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers with Takahashi to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object detection in images.  

Claim 11 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 12 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 13 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 15 is rejected as applied to claim 5 as pertaining to a corresponding method.


s 4, 10, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0182905) in view of Takahashi (US 6,665,439) in view of Liberato et al. (US 10,679,177).

Regarding claim 4, Myers and Takahashi do not expressly teach the sensor client further configured to: determine that the criteria are not satisfied for distinguishing the first region from the second region; in response to determining the criteria are not satisfied: determine, within the merged-contour region, an updated third contour at a third depth, wherein the third depth is less than the first depth and greater than the second depth; determine an updated first region associated with pixel coordinates of the updated third contour; determine, within the merged-contour region, an updated fourth contour at the third depth; determine an updated second region associated with pixel coordinates of the updated fourth contour; determine that the criteria are satisfied for distinguishing the updated first region from the updated second region; and in response to determining the criteria are satisfied for distinguishing the updated first region from the updated second region: associate the updated first region with the first pixel position of the first object; and associate the updated second region with the second pixel position of the second object.
However, Liberato teaches the sensor client further configured to: determine that the criteria are not satisfied for distinguishing the first region from the second region; in response to determining the criteria are not satisfied: determine, within the merged-contour region, an updated third contour at a third depth, wherein the third depth is less than the first depth and greater than the second depth; (see figure 6B, col. 15 lines 26-42, where Liberato discusses detecting the torso region of an object based on a first and second height values);
determine an updated first region associated with pixel coordinates of the updated third contour (see figure 6B, col. 15 lines 26-42, where Liberato discusses first and second height values defining the lower body, torso, and upper body of an object);
 (see figure 6B, col. 15 lines 26-42, where Liberato discusses first and second height values defining the lower body, torso, and upper body of an object);
determine an updated second region associated with pixel coordinates of the updated fourth contour (see figure 6B, col. 15 lines 26-42, where Liberato discusses first and second height values defining the lower body, torso, and upper body of an object);
determine that the criteria are satisfied for distinguishing the updated first region from the updated second region (see figure 6B, col. 15 lines 26-42, where Liberato discusses first and second height values defining the lower body, torso, and upper body of an object); and 
in response to determining the criteria are satisfied for distinguishing the updated first region from the updated second region: associate the updated first region with the first pixel position of the first object; and associate the updated second region with the second pixel position of the second object (see figure 6B, col. 15 lines 26-42, where Liberato discusses first and second height values defining the lower body, torso, and upper body of an object; see col. 16 lines 17-33, where Liberato discusses tracking the position and movement of the detected patterns based on the height values).  
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers and Takahashi with Liberato to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object detection in images.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Myers and Takahashi in this manner in order to improve object detection in images by extracting depth defined regions of objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary 

Regarding claim 10, Myers and Takahashi do not expressly teach wherein: the first object is a first person; the second object is a second person; the second depth corresponds to an approximate head height of one or both of the first and second person.  However, Liberato teaches wherein: the first object is a first person; the second object is a second person; the second depth corresponds to an approximate head height of one or both of the first and second person (see figure 6B, col. 15 lines 26-42, where Liberato discusses first and second height values defining the lower body, torso, and upper body of an object; see col. 16 lines 17-33, where Liberato discusses tracking the position and movement of the detected patterns based on the height values).  
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers and Takahashi with Liberato to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform object detection in images.  


Claim 14 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 19 is rejected as applied to claim 10 as pertaining to a corresponding method.


s 6, 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0182905) in view of Takahashi (US 6,665,439) in view of Yang et al. (US 2020/0250461) (WO2019149071 date 8/8/2019).

Regarding claim 6, Myers and Takahashi do not expressly teach wherein the criteria for distinguishing the first region from the second region comprise a first requirement that the first and second regions overlap by less than or equal to a threshold amount and a second requirement that the first and second regions are within the merged-contour region. 
However, Yang teaches wherein the criteria for distinguishing the first region from the second region comprise a first requirement that the first and second regions overlap by less than or equal to a threshold amount and a second requirement that the first and second regions are within the merged-contour region (see para. 0111, where Yang discusses detecting that bounding box regions overlap less than a threshold to distinguish objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers and Takahashi with Yang to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object detection in images.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Myers and Takahashi in this manner in order to improve object detection in images by using a criteria that properly identifies edge pixels of objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Myers and Takahashi, while the teaching of Yang continues to perform the same 

Regarding claim 7, Yang teaches wherein the threshold amount is 10 percent (see para. 0111, where Yang discusses detecting that bounding box regions overlap less than a threshold to distinguish objects).
The same motivation of claim 6 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers and Takahashi with Yang to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object detection in images.  

Claim 16 is rejected as applied to claim 6 as pertaining to a corresponding method.

s 8, 9, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0182905) in view of Takahashi (US 6,665,439) in view of Tang et al. (US 10,157,331).

Regarding claim 8, Myers and Takahashi do not expressly teach wherein the sensor client is configured to determine the merged-contour region by: determining a plurality of bounding boxes associated with the first contour; for each bounding box of the plurality, calculating a score indicating an extent to which the bounding box is similar to the plurality of bounding boxes; identifying a subset of the plurality of bounding boxes with a score that is greater than a threshold similarity value; and determining the merged-contour region based on the identified subset.
	However, Tang teaches wherein the sensor client is configured to determine the merged-contour region by: determining a plurality of bounding boxes associated with the first contour; for each bounding box of the plurality, calculating a score indicating an extent to which the bounding box is similar to the plurality of bounding boxes; identifying a subset of the plurality of bounding boxes with a score that is greater than a threshold similarity value; and determining the merged-contour region based on the identified subset (see col. 6 lines 24-41, col. 13 Lines 8-36, where Tang discusses applying scores to boundary boxes for image segments).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Myers and Takahashi with Tang to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object detection in images.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Myers and Takahashi in this manner in order to improve object detection in images by using bounding boxes to properly detect objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary 

Regarding claim 9, Myers and Takahashi do not expressly teach wherein the first region is determined by: determining a plurality of bounding boxes associated with the third contour; for each bounding box of the plurality, calculating a score indicating an extent to which the bounding box is similar to the plurality of bounding boxes; identifying a subset of the plurality of bounding boxes with a score that is less than a threshold similarity value; and determining the first region based on the identified subset. 
However, Tang teaches wherein the first region is determined by: determining a plurality of bounding boxes associated with the third contour; for each bounding box of the plurality, calculating a score indicating an extent to which the bounding box is similar to the plurality of bounding boxes; identifying a subset of the plurality of bounding boxes with a score that is less than a threshold similarity value; and determining the first region based on the identified subset (see col. 13 Lines 8-36, where Tang discusses applying scores to boundary boxes for image segments and determining whether confidence score is below a threshold).

The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Myers and Takahashi in this manner in order to improve object detection in images by using boundary boxes to detect objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Myers and Takahashi, while the teaching of Tang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of satisfying a criteria that identifies the edge region of objects to properly merge or separate object regions.  The Myers, Takahashi, and Tang systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 17 is rejected as applied to claim 8 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 9 as pertaining to a corresponding method.


Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663